                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                 IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   S.A. MISSION CORPORATION, a California                           No. C 18-03456 WHA
                                                                         11   corporation; AZAR ASSOCIATES, LLC, a
United States District Court




                                                                              California limited liability company,
                               For the Northern District of California




                                                                         12                   Plaintiffs,
                                                                         13     v.                                                             FINAL PRETRIAL ORDER
                                                                         14   BP WEST COAST PRODUCTS LLC, a
                                                                         15   Delaware limited liability company; and DOES
                                                                              1 through 10, inclusive,
                                                                         16                   Defendant.
                                                                         17                                                    /

                                                                         18           FOR GOOD CAUSE and after a final pretrial conference, the following constitutes the
                                                                         19   final pretrial order and rulings on motions in limine:
                                                                         20           1.      This case shall go to a BENCH TRIAL on MONDAY, JUNE 17, 2019, at 7:30 A.M.,
                                                                         21   and shall continue until completed on the schedule discussed at the conference. The issues to
                                                                         22   be tried shall be those set forth in the joint proposed pretrial order except to the extent modified
                                                                         23   by order in limine. This final pretrial order supersedes all the complaint, answer and any
                                                                         24   counterclaims, cross-claims or third-party complaints, i.e., only the issues expressly identified
                                                                         25   for trial remain in the case.
                                                                         26           2.      Rulings on the motions in limine were made on the record at the final pretrial
                                                                         27   conference and are summarized later in this order.
                                                                         28           3.      Except for good cause, each party is limited to the witnesses and exhibits
                                                                              disclosed in the joint proposed final pretrial order less any excluded or limited by an order
                                                                          1   in limine. Materials or witnesses used solely for impeachment need not be disclosed and may
                                                                          2   be used, subject to the rules of evidence.
                                                                          3          4.      The stipulations of facts set forth in the joint proposed final pretrial order are
                                                                          4   approved and binding on all parties.
                                                                          5          5.      Plaintiffs will have SEVEN HOURS to examine witnesses (counting direct
                                                                          6   examination, cross-examination, re-direct examination, re-cross examination, etc.). Defendant
                                                                          7   will have SEVEN AND A HALF HOURS to examine witnesses (counting direct examination, cross-
                                                                          8   examination, re-direct examination, re-cross examination, etc.). Opening statements and
                                                                          9   closing arguments shall not count against the limit. Each side will also have TWENTY MINUTES
                                                                         10   to present opening statements. If, despite being efficient, non-duplicative, and
                                                                         11   non-argumentative in the use of the allotted time, one side runs out of time and it would be a
United States District Court
                               For the Northern District of California




                                                                         12   miscarriage of justice to hold that side to the limit, then more time will be allotted.
                                                                         13          6.      The parties shall follow the Court's current Guidelines for Trial and
                                                                         14   Final Pretrial Conference, separately provided and available on the Internet at
                                                                         15   http://www.cand.uscourts.gov, which guidelines are incorporated as part of this order.
                                                                         16                                   *                *                 *
                                                                         17                               RULINGS ON MOTIONS IN LIMINE
                                                                         18          1.      PLAINTIFFS’ MOTION IN LIMINE NO. 1.
                                                                         19          The motion is DENIED. Plaintiffs may depose any three witnesses from defendant BP
                                                                         20   West Coast Products LLC for up to six hours total. By 5:00 P.M. TODAY, plaintiffs must file on
                                                                         21   the docket a list of witnesses they seek to depose and the agreed upon schedule for the
                                                                         22   deponents. The depositions — which must relate to the untimely produced documents at issue
                                                                         23   only — must take place by JUNE 13.
                                                                         24          2.      PLAINTIFFS’ MOTION IN LIMINE NO. 2 .
                                                                         25          The motion is DENIED. The testimony of defendant’s expert Mark C. Siebert shall go
                                                                         26   last, at which point the Court may find the testimony cumulative.
                                                                         27          3.      PLAINTIFFS’ MOTION IN LIMINE NO. 3.
                                                                         28          The motion is DENIED.


                                                                                                                               2
                                                                          1          4.     DEFENDANT’S MOTION IN LIMINE NO. 1.
                                                                          2          The motion is DENIED. Defendant may take the depositions, lasting up to two hours
                                                                          3   each, of the three late-identified witnesses. By 5:00 P.M. TODAY, defendant must file on the
                                                                          4   docket the agreed upon schedule for the deponents. The depositions must take place by JUNE
                                                                          5   13.
                                                                          6
                                                                          7          IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: June 6, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         10                                                           UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             3
